DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-20 under 35 U.S.C. 103 have been withdrawn in light of the Applicant’s amendments.
Claims 1-4, 7-11, and 16 have been amended and claims 17 and 18 were cancelled.  Thus, claims 1-16, 19, and 20 are presented for examination.

Allowable Subject Matter
Claim 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Taylor et al. [U.S. Patent Publication 2016/0297324], discloses the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device and the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 7, 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. [U.S. Patent Publication 2016/0297324] in view of Lawrenz et al. [U.S. Patent 9,511,879], and in further view of Burgess [U.S. Patent Publication 2017/0169675]

With regard to claim 1, Taylor et al. meets the limitations of:
a system comprising an RFID tag configured to record a count of a number of times that an aircraft door or cover has opened or closed [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
a management device configured to determine a state of the cover based on communication with the RF signaling device [the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
However, Taylor et al. fails to disclose of an aircraft door.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed 
the RFID tag including a switch configured to change in state in response to the aircraft door opening or closing [an RFID enabled device having a sensing switch, which generates a magnetic field, used to convey the opened or closed state of a door when communicating with an RFID reader (paragraph 0043) thereby denoting the use of an RFID tag as there is RFID reader being used]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., and Burgess at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been opened or closed via the use of RFID devices wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).

With regard to claim 3, Taylor et al. meets the limitation of:
the RF signaling device is configured to report the count of the number of times that the cover has opened or closed to the management device [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]

an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used.  However, the combination of Taylor et al. and Lawrenz et al. fails to disclose of an RFID tag.  In the field of RFID communications, Burgess teaches:
an RFID tag [an RFID enabled device having a sensing switch, which generates a magnetic field, used to convey the opened or closed state of a door when communicating with an RFID reader (paragraph 0043) thereby denoting the use of an RFID tag as there is RFID reader being used]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., and Burgess at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used via the use of RFID devices wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).

With regard to claim 4, Taylor et al. meets the limitation of:
a communication device configured to receive information from the RF signaling device and a controller configured to process the received information to determine the state of the aircraft door or cover [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
However, Taylor et al. fails to disclose of an aircraft door.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used. However, the combination of Taylor et al. and Lawrenz et al. fails to disclose of an RFID tag.  In the field of RFID communications, Burgess teaches:
an RFID tag [an RFID enabled device having a sensing switch, which generates a magnetic field, used to convey the opened or closed state of a door when communicating with an RFID reader (paragraph 0043) thereby denoting the use of an RFID tag as there is RFID reader being used]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., and Burgess at the time of the filing of the application to create an aircraft door 

With regard to claim 5, Taylor et al. fails to disclose of the management device further comprises a display device configured to display information including the state of the aircraft door or cover.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
the management device further comprises a display device configured to display information including the state of the aircraft door or cover [a system monitor used for displaying the status of an airplane door via the use of lights (figure 2 and column 4, lines 26-43)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to display the status of a monitored door via the use of lights in order to determine if the door is opened or closed wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).

With regard to claim 7, Taylor et al. meets the limitations of:
an RF signaling device associated with an aircraft door or cover and wherein the RF signaling device is configured to report information including a count of a number of times that the door has opened or closed [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics 
a management device configured to communicate with the RF signaling device [the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
wherein the management device comprises a processor configured to process the information reported by the RF signaling device [a communications interface connected to a processing unit (paragraph 0026)]
However, Taylor et al. fails to disclose of an aircraft door.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used. However, the combination of Taylor et al. and Lawrenz et al. fails to disclose of the RFID tag including a switch configured to change in state in response to the aircraft door opening or closing.  In the field of RFID communications, Burgess teaches:
the RFID tag including a switch configured to change in state in response to the aircraft door opening or closing [an RFID enabled device having a sensing switch, which 
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., and Burgess at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been opened or closed via the use of RFID devices wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).

With regard to claim 11, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

	With regard to claim 12, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

With regard to claim 14, Taylor et al. meets the limitation of:
interrogating the RF signaling device to determine the count of the number of times that the aircraft door or cover has opened or closed by the management device [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device for 
However, Taylor et al. fails to disclose of an aircraft door.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used.  However, the combination of Taylor et al. and Lawrenz et al. fails to disclose of an RFID tag. In the field of RFID communications, Burgess teaches:
the RFID tag including a switch configured to change in state in response to the aircraft door opening or closing [an RFID enabled device having a sensing switch, which generates a magnetic field, used to convey the opened or closed state of a door when communicating with an RFID reader (paragraph 0043) thereby denoting the use of an RFID tag as there is RFID reader being used]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., and Burgess at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been opened or closed via the use of RFID devices wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).
Claim 6, 8, 9, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. [U.S. Patent Publication 2016/0297324] in view of Lawrenz et al. [U.S. Patent 9,511,879], and in further view of Burgess [U.S. Patent Publication 2017/0169675] and Mitchell et al. [U.S. Patent 8,963,691]

With regard to claim 6, Taylor et al. meets the limitation of:
the count of the number of times that the door has been opened or closed [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
However, Taylor et al. fails to disclose of an aircraft door.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used.  However, the combination of Taylor et al. and Lawrenz et al. fails to disclose of the information being displayed.  In the field of monitoring devices, Mitchell et al. teaches:
the information being displayed [a display mechanism used for displaying information to a user (column 9, lines 27-33)]


With regard to claim 8, Taylor et al. meets the limitation of:
the processed information including a representation of the count of the number of times that the associated door or cover has opened or closed [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
However, Taylor et al. fails to disclose of an aircraft door.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used.  However, the combination of 
a display device configured to display the processed information [a display mechanism used for displaying information to a user (column 9, lines 27-33)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., and Mitchell et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to display the number of times a monitored door has been opened and closed in order to determine the amount of times the door was used to allow passengers in and out of the aircraft wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).

With regard to claim 9, Taylor et al. meets the limitation of:
count of the number of times that the aircraft door or cover has opened or closed [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
However, Taylor et al. fails to disclose of an RFID tag and the RF tag including a memory for storage purposes. In the field of RFID communications, Burgess teaches:
the RFID tag including a switch configured to change in state in response to the aircraft door opening or closing [an RFID enabled device having a sensing switch, which generates a magnetic field, used to convey the opened or closed state of a door when 
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., and Burgess at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been opened or closed via the use of RFID devices.  However, the combination of Taylor et al., Lawrenz et al., and Burgess fails to disclose of the RF tag including a memory for storage purposes. In the field of monitoring devices, Mitchell et al. teaches:
the RF signaling device includes a memory for storage purposes. [wireless sensors having memories for storing data (column 7, lines 9-15)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al.,Burgess, and Mitchell et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times a monitored door has been opened and closed via the use of RFID devices, and store the count number in the sensor’s memory so the count number can be retrieved later in time in order to determine the amount of times the door was used to allow passengers in and out of the aircraft wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).

With regard to claim 13, Taylor et al. meets the limitation of:
updating the information concerning thethe number of times that the door has been opened or closed [the number of door opening events of a vehicle being detected by a 
However, Taylor et al. fails to disclose of an aircraft door.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used.  However, the combination of Taylor et al. and Lawrenz et al. fails to disclose of displaying the count.  In the field of monitoring devices, Mitchell et al. teaches:
displaying the count [a display mechanism used for displaying information to a user (column 9, lines 27-33)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., Burgess, and Mitchell et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to display the number of times a monitored door has been opened and closed in order to determine the amount of times the door was used to allow passengers in and out of the aircraft wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).


the count of the number of times that the door has been opened or closed [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
However, Taylor et al. fails to disclose of an aircraft door.  In the field of aircraft monitoring systems, Lawrenz er al. teaches:
an aircraft door [an aircraft door position being monitored (figure 4 and column 5, lines 5-23)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al. and Lawrenz et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed in order to determine the number of times the door has been used.  However, the combination of Taylor et al. and Lawrenz et al. fails to disclose of an RFID tag, a representation of the aircraft door or cover together with the count of the number of times that the aircraft cover or door has opened or closed, and the information being displayed via a mobile device.  In the field of RFID communications, Burgess teaches:
the RFID tag including a switch configured to change in state in response to the aircraft door opening or closing [an RFID enabled device having a sensing switch, which generates a magnetic field, used to convey the opened or closed state of a door when communicating with an RFID reader (paragraph 0043) thereby denoting the use of an RFID tag as there is RFID reader being used]

the information being displayed [a display mechanism used for displaying information to a user (column 9, lines 27-33)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., and Mitchell et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to display the number of times a monitored door has been opened and closed via the information provided by RFID devices in order to determine the amount of times the door was used to allow passengers in and out of the aircraft wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).

With regard to claim 19, Taylor et al. meets the limitation of:
storing a record of the count in a database [a memory used for storing data (paragraph 0028)]

With regard to claim 20, Taylor et al. meets the limitation of:
a non-transitory machine-readable medium storing processor-executable instructions configured to perform the method of claim 16 [a memory used for storing data and instructions used by the processing unit (paragraph 0028)]

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. [U.S. Patent Publication 2016/0297324] in view of Lawrenz et al. [U.S. Patent 9,511,879], and in further view of Burgess [U.S. Patent Publication 2017/0169675] and Roppongi et al. [U.S. Patent Publication 2018/0298671]

With regard to claim 15, Taylor et al. meets the limitation of:
reporting to the management device that the count of the number of times that the aircraft door or cover has opened or closed [the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device]
However, Taylor et al. fails to disclose of an RFID tag and the count of the number reaching a threshold value. In the field of RFID communications, Burgess teaches:
the RFID tag including a switch configured to change in state in response to the aircraft door opening or closing [an RFID enabled device having a sensing switch, which generates a magnetic field, used to convey the opened or closed state of a door when communicating with an RFID reader (paragraph 0043) thereby denoting the use of an RFID tag as there is RFID reader being used]

the count of the number reaching a threshold value [a count number relating to the number of times a door opens reaching a threshold value that is related to the electrical current value of a motor operating the door (paragraphs 00470051)]
It would be obvious to one with ordinary skill in the art to combine the elements of Taylor et al., Lawrenz et al., Burgess, and Roppongi et al. at the time of the filing of the application to create an aircraft door monitoring system wherein the system is able to count the number of times an aircraft door has been closed and report when the number of times the door has been opened reaches a threshold value in order to determine the number of times the door has been used wherein the motivation to combine is to collect information relating to the vehicle (Taylor et al., paragraph 0001).

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-16, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burgess [U.S. Patent Publication 2017/0169675].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689